Citation Nr: 0127321	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  00-08 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a compensable initial rating for residuals 
of a laceration of the right ear lobe.

2.  Entitlement to an effective date earlier than May 31, 
1994, for the assignment of separate compensable ratings for 
a scar of the left elbow, a scar of the left forearm, a scar 
of the right inner leg, a scar of the right elbow, a scar of 
the left ankle, and a scar of the left lower chest.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from February 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 1999 by the 
Department of Veterans Affairs (VA) Fort Harrison, Montana, 
regional office (RO).  In the decision, the RO granted 
service connection for residuals of a right ear lobe 
laceration and assigned a noncompensable rating.  The RO also 
denied a claim for separate compensable ratings for residuals 
of shell fragment wounds of the left elbow, left forearm, and 
right leg, rated together as 10 percent disabling.  
Subsequently, in a statement of the case issued in October 
1999, the RO granted separate compensable ratings for a 
tender scar of the left elbow, a tender scar of the left 
forearm, a tender scar of the right inner leg area, a tender 
scar of the right elbow, a tender scar of the left ankle, and 
a tender scar of the left lower chest area.  The RO assigned 
an effective date of May 31, 1994, for the separate 
compensable ratings.  

The Board notes that because the appeal for a higher 
evaluation for residuals of a laceration of the right ear 
lobe arises from the initial rating decision which 
established service connection for the disability and 
assigned the initial disability evaluation, the entire rating 
period is to be considered including the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The issue has been 
characterized accordingly.

The Board also notes that in a decision of October 2000, the 
RO denied entitlement to special monthly compensation.  
Subsequently, in a letter dated in October 2001, the 
veteran's attorney expressed disagreement with the decision 
regarding special monthly compensation.  Significantly, 
however, no statement of the case regarding that claim was 
ever issued following the notice of disagreement.  
Accordingly, the Board will address this situation in the 
Remand which follows this decision.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999) (holding that, where notice 
of disagreement is filed with decision and no statement of 
the case has been issued, the Board must remand, not refer, 
that issue to the RO for issuance of a statement of the 
case).

The Board also notes that the veteran's attorney has argued 
in a letter dated in February 2000 that, in addition to being 
rated under the Diagnostic Codes pertaining to scars, each of 
the veteran's disabilities should be rated based on injury to 
the underlying muscle group.  The RO requested an examination 
in May 2001 to determine whether is there is underlying 
muscle damage, and if so, what muscle group is involved.  An 
examination was conducted later that month; however, no 
rating decision discussing those examination findings is of 
record.  Therefore, that matter is not on appeal and must be 
referred to the RO for appropriate rating action.


FINDINGS OF FACT

1.  The residuals of a laceration of the right ear lobe are 
not painful and tender on objective examination, are not 
poorly nourished with repeated ulceration, have not resulted 
in disfigurement, have not resulted in deformity of an 
auricle with loss of one third or more of the substance, and 
do not interfere with the functions of the ear.

2.  The claim for increased compensation which led to the 
assignment of separate compensable ratings for a scar of the 
left elbow, a scar of the left forearm, a scar of the right 
inner leg, a scar of the right elbow, a scar of the left 
ankle, and a scar of the left lower chest was received on 
June 8, 1992.

3.  It is not factually ascertainable that there was an 
increase in disability which occurred within the one year 
period prior to receipt of the claim.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for 
residuals of a laceration of the right ear lobe are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.87, 4.118, 
Diagnostic Codes 6207, 7800, 7803, 7804, 7805 (2001).

2.  The criteria for an effective date of June 8, 1992, but 
no earlier, for the assignment of separate compensable 
ratings for a scar of the left elbow, a scar of the left 
forearm, a scar of the right inner leg, a scar of the right 
elbow, a scar of the left ankle, and a scar of the left lower 
chest are met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001).  

VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claims.  The Board concludes that 
the discussions in the rating decision, the statement of the 
case (SOC) issued in October 1999, the supplemental statement 
of the case (SSOC) issued in October 2000, and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claims and complied with VA's 
notification requirements.  

The RO also supplied the veteran with the applicable 
regulations in the SOC and SSOC.  The basic elements for 
establishing entitlement to an increased rating or an earlier 
effective date have remained unchanged despite the change in 
the law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran has declined a hearing.  All relevant 
evidence identified by him was obtained and considered.  The 
claims file contains his service medical records.  The post-
service treatment records have also been obtained.  The 
veteran has been afforded a disability evaluation examination 
by VA to assess the severity of his disability.  With regard 
to the adequacy of the examination, the Board notes that the 
examination report reflects that the examiner recorded the 
past medical history, noted the veteran's current complaints, 
conducted an examination, and offered appropriate assessments 
and diagnoses.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the examination report coupled with the other 
evidence of record provides sufficient information to 
adequately evaluate the veteran's claim.  The claims file 
also contains all the medical evidence and procedural 
documentation necessary to assess the claim for an earlier 
effective date for separate compensable ratings.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claims on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

I.  Entitlement To An Increased (Compensable) Rating For 
Residuals
 Of A Laceration Of The Right Ear Lobe.

The veteran's attorney has argued that a 10 percent rating is 
warranted because the injury to the right ear lobe is 
moderately disfiguring.  The Board notes that a rating may be 
assigned on the basis of disfigurement if a scar is located 
on head, face, or neck.  A noncompensable rating is warranted 
if there is only slight disfigurement.  A 10 percent rating 
is warranted if there is moderate disfigurement.  See 
38 C.F.R. § 4.118, Diagnostic Code 7800.  

The veteran's residuals of a laceration of the right ear lobe 
may also be rated under 38 C.F.R. § 4.118, Diagnostic Code 
7804, which provides that a 10 percent rating may be assigned 
if the scar is painful and tender on objective examination.  
In addition, under Diagnostic Code 7803, a 10 percent rating 
may be granted for a superficial scar that is poorly 
nourished with repeated ulceration.  A rating may be assigned 
under Diagnostic Code 7805 if there is limitation of function 
of the affected part.  

The Board also notes that under Diagnostic Code 6207, a 10 
percent rating may be assigned if there is deformity of an 
auricle with loss of one third or more of the substance.  
Under 38 C.F.R. § 4.31 (2000), however, a zero percent rating 
shall be assigned when the requirements for a compensable 
evaluation are not met.  

Under certain circumstances, assigning two separate ratings 
for a scar would not result in pyramiding.  In Esteban v. 
Brown, 6 Vet. App. 259 (1994), the United States Court of 
Appeals for Veterans Claims (Court) held that a veteran was 
entitled to combine his 10 percent disability rating for 
disfigurement with an additional 10 percent rating for tender 
and painful scars and a third 10 percent for facial muscle 
injury interfering with mastication where the symptomatology 
of the three problems were distinct and separate.  As applied 
to the present case, the Board must determine whether the 
veteran qualifies for one rating based on limitation of 
function, and another separate rating based on the scar 
having pain and tenderness being poorly nourished with 
repeated ulceration, or disfigurement.

The veteran's service medical records show that he sustained 
multiple shrapnel wound injuries in August 1969 which were 
debrided.  It was noted that a lacerated ear lobe was 
repaired.  A service medical record dated in September 1969 
notes that he had sustained a small laceration to the right 
ear.  There was no nerve or artery involvement.  Another 
service medical record dated in September 1969 indicates that 
the 2 centimeter laceration of the right external ear was 
sutured and cleaned.   

In November 1969, the veteran applied for disability 
compensation for metallic fragment wounds of multiple areas 
including one resulting in a portion of the right ear lobe 
being taken off.  The report of a skin examination conducted 
by the VA in November 1970 shows that the veteran gave a 
history of shell fragment wounds, including one to the right 
ear.  The examination report does not contain any findings 
pertaining to the ear.  Associated with the examination 
report is a full length photograph of the veteran which 
illustrates the areas of his body affected by shell fragment 
wounds.  No significant defect of the right ear is visible, 
although the lobe on that side appears to be slightly smaller 
than on the other side.  The report of a disability 
evaluation examination conducted at that time shows that 
evaluation of the veteran's ears was normal.  A rating 
decision was issued by the RO in November 1970, but did not 
address the ear injury other than to note that it was 
reported in the service medical records.  

In a brief submitted in May 1994, the veteran asserted that 
the RO had failed to grant service connection for all 
injuries which the veteran had sustained in service.  In 
pertinent part, the brief noted that the veteran had 
sustained an injury to the right ear lobe.  In a decision of 
January 1997, the Board noted that the veteran had claimed 
compensation for a fragment wound of the right ear in his 
original claim for compensation in December 1969, and that 
the RO had not entered a decision on that issue.  Therefore, 
the Board concluded that the claim remained open and referred 
it to the RO for appropriate action.  As was noted above, in 
a decision of January 1999 the RO granted service connection 
for residuals of a right ear lobe laceration and assigned a 
noncompensable rating.  The veteran has perfected an appeal 
of that rating.  

The veteran's medical treatment records have been reviewed, 
but do not contain any references to complaints regarding the 
right ear lobe.  The report of an examination of the 
veteran's scars conducted by the VA in July 1999 shows that 
he gave a history of receiving multiple shrapnel and gunshot 
wounds in 1969.  He said that he had multiple surgeries and 
debridements since that time.  He said that the wounds had 
been causing severe pain over the last several years that had 
been getting worse.  He reported that his wounds and scars 
were very tender.  He had been using narcotics on and off for 
years to control the pain.  He said that occasionally pieces 
of shrapnel worked out and were extruded from his body.  The 
Board notes that the veteran did not relate any of the 
complaints specifically to the right ear lobe injury.

On physical examination, in pertinent part, it was noted that 
he had a scar of the right ear lobe.  He had a very small 
piece of flesh that was avulsed from the very tip of the 
right ear lobe.  This was entirely asymptomatic and was less 
than one half of a centimeter.  The examiner noted that he 
was unable to provide photographs of the wound.  

Based on the foregoing evidence, the Board finds that the 
scar is not painful and tender on objective examination, is 
not poorly nourished with repeated ulceration, has not 
resulted in disfigurement, has not resulted in deformity of 
an auricle with loss of one third or more of the substance, 
and does not interfere with function of the ear.  Such 
findings are not supported by any evidence.  Although it has 
been argued that the disorder is moderately disfiguring, the 
Board finds that this is not the case in light of the small 
size of the laceration and the location of the laceration.  
Although the VA examiner in July 1999 was not able to provide 
photographs, the Board notes that no significant 
disfigurement due to the ear lobe laceration is visible in 
the older photograph of the veteran which is contained in the 
claims file.  The Board finds that, at most, the disorder is 
productive of slight disfigurement.  Accordingly, the Board 
concludes that the criteria for a compensable rating for 
residuals of a laceration of the ear lobe are not met.


II.  Entitlement To An Effective Date Earlier Than May 31, 
1994, For The
 Assignment Of Separate Compensable Ratings For A Scar Of The
 Left Elbow, A Scar Of The Left Forearm, A Scar Of The Right
 Inner Leg, A Scar Of The Right Elbow, A Scar Of The
 Left Ankle, And A Scar Of The Left Lower Chest.

A.  Factual Background

The veteran contends that an effective date earlier than May 
31 1994, is warranted for assignment of separate compensable 
ratings.  Through his attorney, he asserts that the effective 
date should be November 21, 1969.  The attorney has pointed 
out that the scars have been present since the veteran's 
period of service and should have been properly rated in 
1969.  

The Board has considered the full procedural and factual 
history leading to the claim for an earlier effective date 
for the assignment of separate compensable ratings for scars 
of the left elbow, left forearm, right inner leg, right 
elbow, left ankle, and left lower chest.  As was noted above, 
the veteran received multiple shell fragment wounds in 
service and applied for disability compensation in December 
1969.  In a rating decision of November 1970, the RO granted 
service connection for SFW left ankle and foot, rated as 10 
percent disabling; tender scars, left thigh with retained 
foreign bodies; rated as 10 percent disabling; malaria, rated 
as 10 percent disabling for a year after service and as 
noncompensably disabling thereafter; and scars, multiple, 
both legs, both arms, and left lower chest, rated as 
noncompensably disabling. 

The RO issued confirmed ratings in September 1971, April 
1973, February 1976, December 1976, April 1977, May 1977 and 
November 1977.  The veteran filed an appeal, but in a 
decision of September 1978, the Board found that a rating in 
excess of 10 percent was not warranted for shell fragment 
wounds involving the left foot and ankle; a rating in excess 
of 10 percent was not warranted for tender and painful scars 
of the left thigh with retained metallic foreign body; a 
compensable rating was not warranted for shell fragment wound 
scars involving both legs, both arms, and the left lower 
chest; and that the veteran was not unemployable due to 
service-connected disability.  

The RO issued another confirmed rating in November 1982.  In 
a confirmed rating decision of January 1983, the RO noted 
that additional service medical records had been received, 
but concluded that no change was warranted in the level of 
benefits.  

The veteran was afforded a VA examination in May 1983.  
Subsequently, in a rating decision of July 1983, the RO 
granted service connection for post-traumatic stress 
disorder, and assigned a 30 percent rating.  Regarding the 
shell fragment wound residuals, the RO revised the grant of 
service connection to reflect service connection for 
residuals of a shell fragment wound of the right buttock, 
rated as 20 percent disabling; residuals of a shell fragment 
wound of the left buttock, 20 percent disabling; residuals of 
a shell fragment wound of the left ankle and foot, rated as 
10 percent disabling; tender painful scars, left thigh with 
retained foreign body, rated as 10 percent disabling; 
residuals of a shell fragment wound of the right quadriceps, 
rated as 10 percent disability; and multiple scars of both 
legs, both arms, and left lower chest rated as noncompensably 
disability.  The RO also confirmed the noncompensable rating 
for malaria.  The RO sent a letter to the veteran in July 
1983 notifying him of the disabilities for which service 
connection had been granted, and his appellate rights.  The 
veteran was again notified of the decision in August 1983, 
and was provided information regarding the disabilities for 
which the previous ratings had been confirmed.  The veteran's 
representative at that time submitted a notice of 
disagreement later in August 1983.  The RO issued a statement 
of the case in September 1983, and the veteran perfected an 
appeal.  Subsequently, in a decision of August 1985, the 
Board confirmed all of the decisions by the RO, but granted a 
10 percent rating for multiple scars of the legs, arms and 
left lower chest.  The Board based this on a finding that the 
multiple scars involving the legs, arms and lower chest, in 
combination, approximated a classification of superficial 
tender and painful on objective demonstration.  

The RO issued another confirmed rating in May 1986 and 
September 1986.  In a decision of April 1987, the Board, in 
pertinent part, denied entitlement to a separate compensable 
rating for residuals of a shell fragment wound to the left 
shoulder.  

In a rating decision of June 1991, the RO granted an 
increased rating for PTSD and assigned a total rating based 
upon individual unemployability, but confirmed the previous 
ratings regarding the shell fragment wounds.  In particular, 
the RO declined to assign separate compensable ratings for 
wounds of the left shoulder and right knee joint.  The RO 
issued another confirmed rating in May 1992.  The veteran 
submitted a lengthy letter discussing his service-connected 
disabilities which was received on June 8, 1992.  The veteran 
perfected an appeal, and the Board remanded the case in March 
1993.  The RO issued another confirmed rating in October 
1993.  In April 1994, the veteran withdrew that appeal.

In a lengthy brief received on May 31, 1994, the veteran's 
attorney contended that there should be separate compensable 
ratings, and also raised claims of clear and unmistakable 
error in a previous decisions.  

Subsequently, in June 1994, the Board (which apparently had 
not yet added the letter of withdrawal of appeal to the 
claims file or chose to disregard it), granted separate 
compensable ratings for residuals of shrapnel wounds of the 
right knee and left shoulder.  In the introduction of that 
decision, the Board concluded that the veteran had submitted 
a letter in June 1992 which referred to a desire to pursue 
increased ratings for wound residuals affecting areas other 
than the left shoulder and right knee.  The Board instructed 
the RO to take appropriate action.

In September 1994 and March 1995, the RO denied claims that 
there was clear and unmistakable error in prior denials.  In 
a decision of January 1997, the Board concluded that there 
was no clear and unmistakable error in decisions of previous 
rating decisions by the RO in November 1970, June 1971, 
September 1971, April 1973, February 1976, December 1976, 
February 1982, and November 1982.  The Board also concluded 
that a January 1983 confirmed rating decision was not final, 
as the veteran had not received notification of that 
decision.  

In January 1999, the RO denied a claim for separate 
compensable ratings for residuals of shell fragment wounds of 
the left elbow, left forearm, and right leg, rated together 
as 10 percent disabling.  Subsequently, in a statement of the 
case issued in October 1999, the RO granted separate 
compensable ratings for a tender scar of the left elbow, a 
tender scar of the left forearm, a tender scar of the right 
inner leg area, a tender scar of the right elbow, a tender 
scar of the left ankle, and a tender scar of the left lower 
chest area.  The RO assigned an effective date of May 31, 
1994, for the separate compensable ratings.

B.  Criteria

The effective date of an increased rating shall be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  The effective date of an increase in 
disability compensation may also be assigned for up to one 
year prior to the date of the receipt of the claim if it is 
factually ascertainable that an increase in disability 
occurred and the claim is received within one year from such 
date.  See 38 C.F.R. § 3.400(o).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  A claim-application means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Once a 
formal claim for compensation has been allowed, or a formal 
claim for compensation disallowed for reason that the service 
connected disability is not compensable in degree, receipt of 
a report of examination or hospitalization may be accepted as 
an informal claim for benefits.  38 C.F.R. § 3.157(b).

C.  Analysis

The RO assigned an effective date of May 31, 1994, based on a 
conclusion that the claim for increased compensation which 
led to the assignment of separate compensable ratings for a 
scar of the left elbow, a scar of the left forearm, a scar of 
the right inner leg, a scar of the right elbow, a scar of the 
left ankle, and a scar of the left lower chest was received 
on May 31, 1994.  The Board finds, however, that a claim had 
been pending since June 8, 1992.  In this regard, the Board 
notes that the veteran submitted a letter in June 1992 in 
which he referred to the ratings assigned to many of his 
service-connected disabilities.  In the Board's decision of 
June 1994, the Board concluded in the introduction that the 
veteran's June 1992 letter referred to a desire to pursue 
increased ratings for wound residuals affecting areas other 
than the left shoulder and right knee.  The Board instructed 
the RO to take appropriate action; however, it does not 
appear that any additional action was taken until the RO 
recently granted the claim for separate compensable ratings.  
Therefore, the Board now concludes that the June 1992 claim 
remained pending and provides a basis for assigning an 
effective date of June 8, 1992, for separate compensable 
ratings for a scar of the left elbow, a scar of the left 
forearm, a scar of the right inner leg, a scar of the right 
elbow, a scar of the left ankle, and a scar of the left lower 
chest.   

The Board further finds, however, that an effective date 
prior to June 8, 1992, is not warranted.  In this regard, the 
Board finds that it is not factually ascertainable that there 
was an increase in disability which occurred within the one 
year period prior to receipt of the claim.  In this regard, 
the Board notes that no medical evidence was submitted 
pertaining to treatment received by the veteran for these 
particular service-connected disabilities during the one year 
period immediately prior to the receipt of the June 8, 1992, 
claim.  The only evidence dated within the year preceding the 
June 8, 1992 claim are a few VA treatment records dated in 
September 1991 and May 1992 and the report of a disability 
evaluation examination conducted by the VA in August 1991; 
however, the treatment records and the examination report do 
not contain any indication that the veteran's wounds were 
painful and tender on objective examination (other than a 
left shoulder wound and a right knee wound which are not the 
subject of the present appeal).  Moreover, the examination 
report was considered in a rating decision of May 1992 which 
is final.  

With respect to any allegation that there was clear and 
unmistakable error in the original rating decision in 
November 1970 for failing to assign separate compensable 
ratings, the Board notes that this contention has previously 
been rejected.  The disabilities for which service connection 
was granted in 1970 encompass the disabilities which have now 
been assigned individual separate compensable ratings.  The 
Board issued a decision in January 1997 which held that there 
was no clear and unmistakable error in ratings decisions of 
November 1970, June 1971, September 1971, April 1973, 
February 1976, December 1976, February 1982, and November 
1982.  In the decision, the Board noted that the appellant's 
allegations included an assertion of clear and unmistakable 
error based on failure to assign separate compensable ratings 
for scars.  The veteran appealed that Board decision; 
however, the appeal was ultimately dismissed by the Court. 

The Board has noted that in a letter dated in August 1999, 
the veteran's attorney indicated that he is not currently 
raising a claim of clear and unmistakable error in the rating 
decision of November 1970, but instead is seeking an earlier 
effective date based on the existence of a claim for separate 
compensable ratings which was raised but left unadjudicated 
at that time.  The Board finds no merit to this argument.  As 
was noted above, the rating decision of November 1970 granted 
service connection for SFW left ankle and foot, rated as 10 
percent disabling; tender scars, left thigh with retained 
foreign bodies; rated as 10 percent disabling; malaria, rated 
as 10 percent disabling for a year after service and as 
noncompensably disabling thereafter; and scars, multiple, 
both legs, both arms, and left lower chest, rated as 
noncompensably disabling.  Thus, the rating action at that 
time did in fact address and grant service connection for the 
scars of the left elbow, left forearm, right inner leg, right 
elbow, left ankle and left lower chest, though admittedly 
through the use of more general terminology.  Therefore, the 
Board finds that there was no unadjudicated claim which could 
provide the basis for an earlier effective date for the 
separate compensable ratings for those disorders.  

The Board also notes that the possibility that a rating 
decision in January 1983 did not become final does not 
provide any basis for assigning an earlier effective date for 
separate compensable disability ratings.  As was noted above, 
a subsequent Board decision in August 1985 found that a 
single 10 percent rating was warranted for the veteran's 
multiple scars of the arms, legs and lower chest.  To the 
extent that a claim for separate compensable ratings was 
raised and unresolved in 1983, it was finally adjudicated by 
the Board's 1985 decision on the issue of the proper rating 
for the multiple scars.  This precludes the assignment of a 
higher evaluation (i.e., separate compensable ratings) prior 
to that time.

Finally, the Board finds that the veteran does not contend, 
nor does the record support, the assignment of an earlier 
effective date pursuant to 38 C.F.R. § 3.157 which provides 
in pertinent part that the date of outpatient or hospital 
treatment by the VA for a service-connected disability will 
be accepted as the date of receipt of a claim.  Accordingly, 
the Board concludes that the criteria for an effective date 
of June 8, 1992, but no earlier, for the assignment of 
separate compensable ratings for a scar of the left elbow, a 
scar of the left forearm, a scar of the right inner leg, a 
scar of the right elbow, a scar of the left ankle, and a scar 
of the left lower chest are met.


ORDER

1.  A compensable initial rating for residuals of a 
laceration of the right ear lobe is denied.

2.  An effective date of June 8, 1992, but no earlier, for 
the assignment of separate compensable ratings for a scar of 
the left elbow, a scar of the left forearm, a scar of the 
right inner leg, a scar of the right elbow, a scar of the 
left ankle, and a scar of the left lower chest is granted, 
subject to law and regulations governing the award of 
monetary benefits.


REMAND

As noted above in the Introduction to this decision, no 
statement of the case was ever issued following the October 
2001 notice of disagreement with the October 2000 decision 
regarding the claim for special monthly compensation.  Due 
process considerations mandate that the case be REMANDED for 
a statement of the case on this matter.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, that issue is remanded to the RO for the 
following actions:

1.  The RO should issue a statement of 
the case in response to the October 2001 
notice of disagreement with the October 
2000 decision regarding a claim for 
special monthly compensation.  The RO 
should then allow the veteran 60 days 
within the date of mailing of the 
statement of the case, or the remainder 
of the one year period from the date of 
notification of the decision being 
appealed, whichever period ends later, to 
perfect his appeal of that issue to the 
Board if he so desires by filing a VA 
Form 9 substantive appeal. 38 C.F.R. § 
20.302(b).  

2.  The veteran is hereby advised that 
the Board will only exercise appellate 
jurisdiction over these issues if he 
files a timely substantive appeal that 
complies with the provisions of 38 
U.S.C.A. § 7105 (West 1991).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant does not need to take 
any action unless he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 



